Citation Nr: 1421332	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-49 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed due to herbicide exposure. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, including depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's sons


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1968 to July 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In October 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  In February 2012, the Board issued a decision that, in pertinent part, denied service connection for PTSD and psychotic disorder and dismissed the claim of entitlement to service connection for a skin disorder, claimed due to herbicide exposure.

The Veteran initiated appeals of several additional issues.  In the January 2009 rating decision, the RO also denied service connection for bilateral hearing loss, tinnitus, and nonservice-connected pension.  The Veteran disagreed with those denials in October 2009 and a statement of the case was issued in December 2010; however, on the substantive appeal (VA Form 9), the Veteran marked the box indicating that he had read the statement of the case and only wished to appeal service connection for PTSD and Agent Orange exposure.  Accordingly, appeals as to the issues of service connection for bilateral hearing loss, tinnitus, and nonservice-connected pension have not been perfected, and the Board has no jurisdiction to address them.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Board previously recharacterized the appeal to encompass any acquired psychiatric disorder to conform to Clemons.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's February 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the October 2011 Board hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.   

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of service connection for PTSD and an acquired psychiatric disorder, to include depressive disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran expressed his desire, on record at a Board hearing, to withdraw the appeal as to the claim for service connection for a skin disorder in October 2010 before a decision by the Board was issued on the claim.



CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal as to the claim for service connection for a skin disorder are met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the withdrawn claim for service connection for a skin disorder, claimed as due to herbicide exposure, is decided as a matter of law, no discussion of the duties to notify and assist with respect to this issue is required.  

Withdrawal of Service Connection for a Skin Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, on the record of the October 2011 Board hearing, withdrew the appeal of service connection for a skin disorder, claimed due to herbicide exposure; therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed without prejudice to refiling.


ORDER

The appeal for service connection for a skin disorder, claimed due to herbicide exposure, has been withdrawn and is dismissed.


REMAND

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Pursuant to February 2012 remand instructions, an addendum opinion to the May 2011 VA psychiatric examination was obtained.  The VA examiner was asked to offer Axis I diagnoses of any current psychiatric disorders the Veteran has.  The VA examiner was instructed to note and discuss the diagnosis of depressive disorder NOS as listed in the VA treatment records in October and November 2010, as well as diagnoses of alcohol dependence.  The February 2012 VA examiner concurred with the diagnosis of alcohol dependence from the May 2011 VA examination report and opined that there was no evidence of any PTSD, depressive disorder, or other Axis I psychiatric disorder.

The Board finds that the February 2012 VA addendum opinion is inadequate because it is based on an inaccurate factual predicate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  It is not clear from the evidence of record that a December 2011 private medical opinion by a limited license professional counselor and community mental health therapist, received by VA on February 15, 2012, was considered by the VA examiner in formulating the February 17, 2012 addendum opinion.  The December 2011 private medical opinion notes current Axis I diagnosis of major depressive disorder, PTSD, and alcohol dependence; discusses the Veteran's reported history of depression, anxiety, and extreme physical pain; and notes that the Veteran presents with serious psychological symptoms and related social impairment.  Thus, the Board finds that an additional VA examination is necessary as there remains some question as to whether the Veteran has a current acquired psychiatric disorder, other than alcohol dependence, that is casually related to active service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, the Veteran contends that he developed PTSD as a result of events during active service.  Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  Additionally, the current version of § 3.304(f)(3) states that when the claimed in-service stressor is related to the veteran's "fear of hostile military or terrorist activity," the following shall be demonstrated to establish service connection for PTSD: (1) the claimed stressor is consistent with the places, types and circumstances of the veteran's service; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the veteran's symptoms are related to the claimed stressor.

The Veteran underwent VA examinations in October 2008 and May 2011 at which the VA examiners found he did not meet the DSM-IV criteria for PTSD.  At the October 2008 VA examination, the Veteran denied concurrent PTSD symptoms, and the examiner diagnosed alcohol abuse.  At the May 2011 VA examination, the examiner also diagnosed alcohol abuse and found that the Veteran did not meet the diagnostic criteria for PTSD.  However, a December 2011 private medical opinion, received by VA in February 2012 (after the initial February 10, 2012 Board decision that was subsequently vacated by the Board in April 2014), notes a current diagnosis of PTSD and that the Veteran described his experiences in Vietnam "as very dangerous and life threatening."  

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2002); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.   After a review of the evidence, the Board finds that the Veteran served during a period of war, and engaged in combat with the enemy.  The Board also finds that the Veteran's reported stressor of being exposed to mortar attacks in service in Vietnam has been verified.

Based on the above, the Board finds that a new VA examination is necessary in order to obtain an accurate assessment of whether the Veteran has a current diagnosis of PTSD and, if so, whether there is a link, established by medical evidence, between any current symptomatology and any in-service stressor.

Accordingly, the issues of service connection for PTSD and an acquired psychiatric disorder, to include depressive disorder, are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain an opinion as to the nature and etiology of any current acquired psychiatric disorders, to include major depressive disorder and PTSD.  The VA examiner should diagnose all acquired psychiatric disorders and then provide an opinion as to whether it is at least as likely not (50 percent or greater probability) that any diagnosed Axis I acquired psychiatric disorder (other than alcohol dependence) was incurred in or caused by the Veteran's military service.  The examiner should provide a basis for all opinions expressed.  

If an Axis I primary diagnosis (other than alcohol dependence) is rendered, the VA examiner should offer an opinion as to whether the alcohol dependence is either caused or permanently worsened in severity by the Axis I diagnosed disorder.

If the VA examiner concludes the Veteran has a current diagnosis of PTSD, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is the result of the claimed in-service stressor event(s), including the stressful events of combat and mortar attacks during service in Vietnam.  The Veteran's reported stressor of being exposed to mortar attacks in service in Vietnam has been verified.   

If a diagnosis of PTSD is deemed appropriate, the clinician should identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  In so doing, the examiner should determine whether the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.  

In providing the requested opinions the VA examiner should note and discuss the diagnosis of depressive disorder as listed in VA outpatient reports in October and November 2010, the diagnosis of major depressive disorder and PTSD as indicated on the December 2011 private medical opinion, the October 2010 positive PTSD screen, the November 2010 rule out PTSD diagnosis, and the diagnoses of alcohol dependence.  Unless specific contradictory evidence is noted, the VA examiner should consider the Veteran's account of his symptoms in service and after service as true and accurate.

2.  Then, readjudicate the issue on appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


